DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
	Claims 1-2, 4, 7-16, 18-25, 27-28 are currently pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/13/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 4, 7, 9, 11, 13, 17, 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al (WO2012093845, using PG Pub 20130284259 as equivalent English translation), and further in view of Xie et al (PG Pub 20130298973) and Manivannan et al  (PG pub 20060255340) and Hutchings et al (PG Pub 20140159042).

Regarding claim 1 and 4, Jin et al teaches solar cell comprising:
a silicon substrate 110 [fig 1] being made of monocrystalline [para 48]
an emitter area 120 which is considered to be the front doped region formed on a front surface of the silicon substrate [fig 1] and have a first conductivity type dopant; since Jin et al teaches the emitter being formed by doping the impurities on the substrate, thus the emitter is formed inside the front surface of the substrate.
a front passivation layer 133 formed on the front doped region [fig 1];
a front anti-reflection layer 131 formed on the first passivation layer [fig 1];
a plurality of front electrodes 140 having a plurality of front finger electrodes directly connected to the front doped region by penetrating through the front passivation layer and the front anti-reflection [fig 1];

a BSF layer 150 which is considered to be the back doped region [fig 1 para 88] and having a second conductive type dopant haying a conductive type opposite to a conductive type of the first conductive type dopant.
a back passivation layer 163 formed on the second doped region formed of first insulating material [fig 1 para 92];
a back anti-reflection layer 161 formed on the second passivation layer formed of second insulating material [fig 1 para 92]];
 
a plurality of back electrodes 170 having a plurality of back finger electrodes directly connected to the back doped region by penetrating through the back passivation layer and the back anti-reflection [fig 1];
Jin et al teaches the claimed limitation, but Jin et al does not teach oxide layer as claimed.
Xie et al teaches a QTB layer being made of silicon oxide where QTB is formed either front or back of the solar cell [para 15-19]
It would have been obvious to one of ordinary skill in the art the invention was filed to add QTB layer of Xie et al to be between the substrate and second doped region as taught by Jin et al for enhancing performance of solar cell [para 35].
Modified Jin et al teaches the substrate being made of polycrystalline as set forth above, but modified Jin et al does not teach BSF being made of polycrystalline
Hutchings et al teaches BSF being made of polycrystalline [para 20].
It would have been obvious to one of ordinary skill in the art the invention was filed to modify the material of the BSF of Jin et al to be made of polycrystalline as taught by Hutchings et al since selection of a known material based on its suitability for its intended use, supports prima facie obviousness determination (MPEP2144.07). 
Modified Jin et al teaches the emitter area  as set forth above, but modified Jin et al does not teach emitter area being made of monocrystalline and only the polycrystalline silicon 

Manivannan et al teaches a solar cell comprising an emitter16 being made of crystalline which is included either monocrystalline or polycrystalline ad substrate being made of monocrystalline or polycrystalline and there is only heterojunction between the BSF24 and substrate 22 where the BSF is the microcrystalline [fig 3 para 8]
It would have been obvious to one of ordinary skill in the art the invention was filed to modify the material of the emitter area of modified Jin to be made of monocrystalline as taught by Manivanna et al since selection of a known material based on its suitability for its intended use, supports prima facie obviousness determination (MPEP2144.07). Also, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have only the back surface field area forms a heterojunction structure with the monocrystalline silicon substrate as taught by Manivanna et al for high efficiency and low cost [para 5].
Modified Jin et al teaches the substrate being made of monocrystalline as set forth above, but modified Jin et al does not teach BSF being made of polycrystalline
Hutchings et al teaches BSF being made of polycrystalline [para 20].
It would have been obvious to one of ordinary skill in the art the invention was filed to modify the material of the BSF of Jin et al to be made of polycrystalline as taught by Hutchings et al since selection of a known material based on its suitability for its intended use, supports prima facie obviousness determination (MPEP2144.07). 



The recitation “by diffusing… substrate” is the presence of process limitations on products claim, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product. In re Stephens 145 USPQ 656 (CCPA 1965) Gardner v.TEC Systame, Inc. F. 2d 1338, 220 USPQ 777 (Fed. Cir.1984), cert. Denied, 469 U.S. 830, 25 USPQ 232 (1984).

Regarding claim 7, modified Jin et al teaches the front doped region has a p--type conductivity, and wherein the front passivation layer 133 includes at least one of aluminum oxide [para 61] having negative charge,
Regarding claim 9, modified Jin et al teaches the back surface field area has a p-type conductivity, and wherein the back passivation film includes at least one of aluminum oxide [para 25 26, Jin et al] having negative charge.
Regarding claim 11, modified Jin et al teaches the front anti-reflection layer includes SiN [para 60, Jin et al].
Regarding claim 13, Modified Jin et al discloses that the tunneling layer, as described above, is 1-50 angstroms thick (i.e. 0.1-5 nm) [para 18. In the case where claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. (See MPEP 2144.05 (I)).
Regarding claim 17, modified Jin teaches the substrate being made of mono-crystalline silicon [para 48].
Regarding claim 20, 21, modified Jin et al teaches the front and back surface of the silicon substrate having textured structure [fig 1].
Regarding claim 22, modified Jin et al teaches the plurality of back finger electrode being disposed in parallel to each other with a first pitch [fig 1].
Claim 8, 10 rejected under 35 U.S.C. 103 as being unpatentable Jin et al (WO2012093845, using PG Pub 20130284259 as equivalent English translation), and Xie et al (PG Pub 20130298973) and Manivannan et al  (PG pub 20060255340) and Hutchings et al (PG Pub 20140159042) and further in view of Fork et al (PG pub 20100230771).
Regarding claim 8, modified Jin et al teaches the emitter being an n-type conductivity but modified Jinet al does not teach front passivation film being made of silicon nitride.
Fork et al teaches a solar cell comprising a passivation layer being made of SiN [para 21].
It would have been obvious to one of ordinary skill in the art the invention was filed to modify the material of the passivation layer of modified Jin et al to be made of SiN as taught by Fork et al since selection of a known material based on its suitability for its intended use, supports prima facie obviousness determination (MPEP2144.07).

Regarding claim 10, modified Jin et al teaches the back surface filed area being an n-type conductivity but modified Jin et al does not teach the back passivation film being made of silicon nitride.
Fork et al teaches a solar cell comprising a passivation layer being made of SiN [para 21].
.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jin et al (WO2012093845, using PG Pub 20130284259 as equivalent English translation), and Xie et al (PG Pub 20130298973) and Manivannan et al  (PG pub 20060255340) and Hutchings et al (PG Pub 20140159042) and further in view of Ratman et al (PG pub 20060214251).
Regarding claim 12, modified Jin et al teaches the front antireflection layer as set forth above, but modified Jin et al does not teach multilayer antireflective layer.
Ratman et al teaches the photodiode comprising multilayer AR layer [abstract].
It would have been obvious to one of ordinary skill in the art at the time of the invention to duplicate the AR layer of modified Jin et al into multilayer as taught by Ratman since it has been held that mere duplication of the essential working parts of a devices involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8
Claims 14-16, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al (WO2012093845, using PG Pub 20130284259 as equivalent English translation), and Xie et al (PG Pub 20130298973) and Manivannan et al  (PG pub 20060255340) and Hutchings et al (PG Pub 20140159042) and further in view of Harder (US 2011/0174374 A1).
Regarding claim 14-15, modified Jin et al teaches the claimed limitation as set forth above, but modified Jin et al does not teach the additional back surface having structure as claimed.


Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of modified Jin et al with the interfacial region in the semiconductor substrate, as taught by Harder, in order to prevent charges from recombining at the surface of the semiconductor substrate and thereby increasing the open circuit voltage of the device, as described above.
As for combination, there is another doped region at a portion of the substrate facing tunneling oxide layer and the another doped region has a dopant having a conductive type the same as the conductive type of the dopant of the polycrystalline silicon back  region.
Regarding claim 16, modified Jin et al teaches the another doped region having the same crystalline structure as the silicon substrate [para 51].
Regarding claim 28, modified Jin et al teaches the tunneling oxide layer is between the another doped region and the polycrystalline silicon back doped region.
Claim 18 and 27are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al (WO2012093845, using PG Pub 20130284259 as equivalent English translation), Xie et al (PG Pub 20130298973) and Manivannan et al  (PG pub 20060255340) and Hutchings et al (PG Pub 20140159042) and further in view of Heng et al (PG Pub 20110272012)
Regarding claim 18, modified Jin et al teaches the front doped region as set forth above, but modified Jin et al does not teach the front doped region having structure as claimed.
Heng et al teaches the front electrode 422 connecting to the emitter area [fig 4I] and Heng discloses that the emitter (412) is graded having a doping profile from  1 x 1015/cm3 to 5 x 1020/cm3, with the lower doping region adjacent to the tunneling layer (408) (paragraph 55). It is the examiner’s position that the portion of the doped amorphous layer (412) that is adjacent to the tunneling layer (408) (i.e. the lower doped region) corresponds to the second portion which is disposed in a portion of the semiconductor substrate adjacent to the second tunneling layer. Further it is the examiner’s positon that the more highly doped region of layer (412) is the first portion of the first conductive type area. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the doping concentration of modified Jin et al to be the same of Heng et al since the claimed subject matter merely combines familiar elements according to known methods and does no more than yield predictable results. See MPEP 2141 (III) Rationale A,KSR v. Teleflex (Supreme Court 2007).
Regarding claim 27, modified JIn et al teaches the claimed limitation, but modified Jin does not teach the thickness of the front doped region and BSF as claimed.
Heng et al teaches a solar cell comprising the emitter and BSF having thickness which is overlapped the claimed range [para 52 53]
.


Claims 19, 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al (WO2012093845, using PG Pub 20130284259 as equivalent English translation), and Xie et al (PG Pub 20130298973) and Manivannan et al  (PG pub 20060255340) and Hutchings et al (PG Pub 20140159042) and further in view of Turner (PG pub 20120055546).
Regarding claim 19, modified Jin et al teaches plurality of first and second finger electrodes, but modified Jin et al does not teach plurality of front and back busbar.
Turner teaches a bifacial PV cell comprising a plurality of first bus bar electrodes formed in a direction crossing the plurality of first finger electrodes to be parallel to each other and a plurality of second bus bar electrodes formed in a direction crossing the plurality of second finger electrodes to be parallel to each other [fig 5 para 33-35] where the second busbar electrodes having larger pitch than that of finger electrodes.
It would have been obvious to one of ordinary skill in the art at the time of the invention to add plurality of front and back busbar electrodes as taught by Turner in a direction crossing the plurality of first and second finger electrode as taught by modified Jin et al for extract the electricity from finger electrode and since the claimed subject matter merely combines familiar elements according to known methods and does no more than yield 
Regarding claim 23, modified Jin et al teaches a plurality of back bus bar electrodes disposed in parallel to each other with a second pitch larger than the first pitch as disclosed in claim 19 [fig 5, Turner].
Regarding claim 24, modified Jin et al the plurality of back bus bar electrodes being apart from the second doped region [fig 5, Turner].
Regarding claim 25, modified Jin et al teaches back passivation layer and the back antireflection layer being disposed between the plurality of back bus bar electrodes and back doped region [fig 5, Turner].

Response to Arguments
Applicant’s arguments filed on 01/23/2021 are deemed moot in view of the following new grounds of rejection, necessitated by Applicant’s amendment to the claims which significantly affected the scope thereof (i.e., by incorporating new limitations into the independent claims, which require further search and consideration).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN M TRAN whose telephone number is (571)270-7602.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/UYEN M TRAN/            Primary Examiner, Art Unit 1726